Name: Commission Regulation (EC) No 244/1999 of 1 February 1999 amending Regulation (EC) No 2007/98 on a special intervention measure for cereals in Finland and Sweden
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 2. 2. 1999L 27/10 COMMISSION REGULATION (EC) No 244/1999 of 1 February 1999 amending Regulation (EC) No 2007/98 on a special intervention measure for cereals in Finland and Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501/ 95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2513/98 (4), Whereas Commission Regulation (EC) No 2007/98 (5), last as amended by Regulation (EC) No 2599/98 (6), opens an invitation to tender for the refund for the export of oats produced in Finland and Sweden to all third coun- tries; whereas, in the present situation, it is appropriate to increase the quantity put up for tender; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 1(1) of Regulation (EC) No 2007/98 is hereby amended as follows: 1. A special intervention measure in the form of an export refund shall be implemented in respect of 500 000 tonnes of oats produced in Finland and Sweden and intended for export from Finland and Sweden to all third countries. Article 13 of Regulation (EEC) No 1766/92 and the provisions adopted for the application of that Article shall apply, mutatis mutandis, to the said refund.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 147, 30. 6. 1995, p. 7. (4) OJ L 313, 21. 11. 1998, p. 16. (5) OJ L 258, 22. 9. 1998, p. 13. (6) OJ L 325, 3. 12. 1998, p. 10.